          Case 1:20-cv-10413-AJN Document 18 Filed 02/24/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     2/24/21
                                                                                      2/22/2021


 Joshua Adams,

                         Plaintiff,
                                                                               20-cv-10413 (AJN)
                 –v–
                                                                                    ORDER
 Haile Bistro, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        The Court is in receipt of the parties’ joint letter and proposed case management plan.

The parties indicated in paragraph one of their proposed case management plan that they consent

to conduct all further proceedings before a Magistrate Judge, including motions and trial.

However, the parties also filled out the remaining paragraphs of the proposed case management

plan.

        By February 26, 2021, IT IS ORDERED that the parties should clarify by joint letter

whether they consent to conducting all further proceedings before a Magistrate Judge pursuant to

28 U.S.C. § 636(c). If so, they should fill out the Notice, Consent, and Reference form attached

to this order and return the form the Clerk of Court. The form is also available on the Court’s

website at https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge. In this

case, the assigned Magistrate Judge will conduct all further proceedings in this case.

        If the parties do not consent to conducting all further proceedings before a Magistrate

Judge, the Court will enter the parties’ case management plan.

        IT IS FURTHER ORDERED that the Court finds that a conference is unnecessary at this

time and so adjourns sine die the initial pretrial conference scheduled for February 26, 2021.
        Case 1:20-cv-10413-AJN Document 18 Filed 02/24/21 Page 2 of 3




      SO ORDERED.


Dated: February 24, 2021                  __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
                        Case 1:20-cv-10413-AJN Document 18 Filed 02/24/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
